Citation Nr: 0127755	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  94-19 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cervical spine injury.  

2.  Entitlement to service connection for excision of a soft 
tissue mass of the occipital region as secondary to service-
connected post-operative temporomandibular joint (TMJ) 
syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and a friend





ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had verifiable active military service from 
October 1976 to December 1976 and from March 1978 to May 
1982.  She also claims to have served in the reserve forces 
from December 1982 to December 1985 and from May 1988 to May 
1991.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a January 1994 rating decision from the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied entitlement to service connection for a 
cervical spine injury and for excision of a soft tissue mass 
of the occiput region.  The veteran now resides in the 
jurisdiction of the Phoenix, Arizona VARO.  

Appellate consideration of the issue of entitlement to 
service connection for excision of a soft tissue mass of the 
occipital region as secondary to service-connected 
postoperative TMJ syndrome will be deferred pending 
completion of the development requested in the REMAND portion 
of this decision.  


FINDING OF FACT

The medical evidence does not include a nexus opinion 
relating current residuals of a cervical spine disability to 
active service.  




CONCLUSION OF LAW

Residuals of a cervical spine disability were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.306 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that she incurred a cervical spine 
disability in service as a result of a volleyball accident in 
August 1980.  

The claim of entitlement to service connection for a cervical 
spine disability may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of the claim.  38 U.S.C. § 5103A (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The RO 
obtained the available service medical records and medical 
records from most of the identified health care providers.  
Because the veteran married a military man in December 1980, 
the RO also obtained the available dependent military medical 
records.  Only Dr. H., a private chiropractor from Mesa, 
Arizona, failed to respond to the RO's April 1994 request for 
medical records, and the RO informed the veteran in April 
1994 and July 1994 that she is responsible for obtaining Dr. 
H.'s medical records.  In any event, the veteran received 
several VA examinations, filed numerous lay statements with 
the RO, and provided sworn testimony at a regional office 
hearing.  The RO's May 1993, September 1993, November 1993, 
April 1994, and July 1994 letters to the veteran, the January 
1994, April 1995, and August 1999 rating decisions, and the 
April 1994, April 1995, August 1999, October 2000, and May 
2001 statements of the case informed the veteran of the 
evidence needed to substantiate her claim.  Since the veteran 
was informed of the evidence needed to substantiate her claim 
and provided ample opportunity to submit such evidence, and 
the VA has also attempted to obtain such evidence, the VA has 
fulfilled its duty to assist the veteran.  McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).  

For the veteran to establish service connection, the evidence 
must demonstrate that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  To prevail in her claim for 
service connection, the veteran must present medical evidence 
of current cervical spine disability, of incurrence or 
aggravation of a cervical spine disability in service, and of 
a nexus between an in-service cervical spine disability and 
the current disability.  See Epps v. Brown, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  

Certainly, the medical evidence indicates that the veteran 
has at least one current cervical spine disability.  A 
December 1991 x-ray revealed an old post-traumatic 
osteophytic spurring of the cervical vertebra, and the 
December 1991 diagnosis was thoracic convexity (scoliosis).   
The January 1992 diagnosis was a cervical spine spur, and the 
April 1992 diagnosis was degenerative joint disease of the 
cervical spine.  A July 1992 private diagnosis, reported by a 
chiropractor in May 1993 and May 1994 letters, was cervical 
subluxation with brachial radiculitis.  The July 1997 and 
March 2000 VA diagnosis was musculoskeletal neck pain.  The 
December 2000 private impression was chronic neck pain with 
referral down in between the shoulder blades and numbness 
down the hands in a possible C6 or C7 distribution.  A 
January 2001 magnetic resonance imaging impression was mild 
dessication and disc bulging at C5-C6 and C6-C7 without 
stenosis and facet and uncinate process hypertrophic change 
resulting in neural foraminal narrowing at C4-C5 and C5-C6, 
asymmetrically greater on the right.  A valid claim requires 
proof of a present disability.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The available service medical records show no in-service 
diagnosis of a cervical spine disability because the 
veteran's spine and musculoskeletal system were deemed 
normal, and she denied a history of recurrent back pain or 
bone, joint, or other deformity, at an induction examination 
in August 1976, at a reenlistment examination in March 1978, 
and at a separation examination in January 1982.  It is 
undisputed, however, that the veteran was hit on the back of 
her head during a volleyball game in August 1980.  According 
to her service medical records, April 1994 testimony, and 
reports to several post-service doctors, three other players 
got tangled in the net during the volleyball game and caused 
the two poles holding the net to topple.  One of the poles, 
which was embedded in a concrete-filled drum, hit the veteran 
twice on the back of her head as it fell.  She was knocked 
unconscious but came to soon after she was taken to the 
emergency room.  Although not admitted to the hospital, she 
received stitches and instructions to wear a neck brace for 
about three weeks.  Resolving all reasonable doubt in the 
veteran's favor, her service medical records will be deemed 
to show an in-service treatment of a cervical spine disorder.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107 (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.102).  

Unfortunately, service connection cannot be granted because 
the medical evidence does not include a nexus opinion 
relating current residuals of a cervical spine disability to 
active service.  Moreover, the veteran's spine and 
musculoskeletal system were deemed normal at military 
examinations from January 1982 to September 1991, and she 
continued to deny a history of recurrent back pain or bone, 
joint, or other deformity.  Since 1997, three VA doctors and 
a private doctor have indicated that there is no relationship 
between current symptomatology and active service.  An August 
1997 VA orthopedist could not state an etiology because the 
veteran's cervical spine was found to be normal at the time 
of the 1980 accident and because the current small osteophyte 
at C5 was compatible with the normal aging process.  Another 
VA orthopedist stated in July 1999 that there was no 
relationship between the veteran's current symptomatology and 
the 1980 volleyball incident because her current joint 
condition was typical of females in her age group.  After 
running extensive tests, a VA neurologist also stated in 
April 2000 that the veteran's neck pain could not be related 
to the 1980 injury.  Finally, in December 2000, a private 
physician found it difficult to relate current symptomatology 
to an injury twenty years ago because the veteran did not 
have severe neck pain at the time and because she was able to 
complete her tour of duty.  After reviewing the January 2001 
magnetic resonance imaging, the same private physician 
confirmed that he still could not explain the etiology of her 
symptomatology.  A bare transcription of a lay history, such 
as the veteran's report of a 12-year history of middle back 
pain at her first visit to a private chiropractor in July 
1992, is not transformed into "competent medical evidence" 
merely because the transcriber happens to be a medical 
professional.  Grover v. West, 12 Vet. App. 112 (1999); 
LeShore v. Brown, 8 Vet. App. 406 (1995).  Moreover, veteran 
and her associates are lay persons who are not competent to 
render a medical opinion that relates a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Therefore, service connection is not warranted.  

Entitlement to service connection for residuals of a cervical 
spine disability must be denied because a preponderance of 
the evidence is against the claim.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for residuals of a cervical 
spine disability is denied.  


REMAND

An April 1995 rating decision granted service connection for 
post-operative TMJ syndrome since October 1992.  The veteran 
now contends that service connection is warranted for 
excision of a soft tissue mass of the occipital region in 
June 1988 because a doctor reportedly told her that it is 
secondary to TMJ syndrome.  



During the pendency of this appeal, there has also been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  38 U.S.C. §§ 5102, 
5103, 5103A, and 5107; 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  In addition, because the VARO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown , 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  

This case must be remanded because the VA has a duty to 
assist the veteran in obtaining additional service department 
and service medical records for periods of reserve duty, 
which she claimed she served from December 1982 to December 
1985 and from May 1988 to May 1991.  The VA must make 
reasonable efforts to associate all of the veteran's service 
department and service medical records with the claims folder 
or to confirm that the records are unavailable.  Jolly v. 
Derwinski, 1 Vet. App. 37 (1990).  Whenever the Secretary 
attempts to obtain records from a Federal department or 
agency, the efforts to obtain those records shall continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  38 U.S.C. 
§ 5103A; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §3.159(c)(2)).  

The VA also has a duty to assist the veteran in obtaining a 
VA examination and medical opinion.  The Secretary shall 
treat an examination or opinion as being necessary to make a 
decision on a claim if the evidence of record before the 
Secretary, taking into consideration all information and lay 
or medical evidence (including statements of the claimant) 
(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (B) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (C) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
38 U.S.C. § 5103A.  A VA examination and medical opinion is 
necessary to determine whether the June 1988 excision of the 
soft tissue mass of the occipital region was caused by post-
operative TMJ syndrome or a painful scar of the scalp, which 
are the only service-connected disabilities.  If an 
examination report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2001).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should attempt to verify the 
veteran's periods of reserve military 
service and make reasonable efforts to 
secure her reserve duty service 
department and service medical records 
through official channels.  All efforts 
made should be documented and all 
correspondence received should be 
associated with the veteran's claims 
folder.  

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated her for the excision of the soft 
tissue mass of the occipital region since 
1987.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file copies of the veteran's 
complete treatment reports from all 
sources, which have not previously been 
secured.  Failures to respond or negative 
replies should be noted in writing and 
also associated with the claims folder.  

3.  The veteran should be afforded the 
appropriate VA examination.  Any further 
indicated special studies should be 
conducted.  Failure of the veteran to 
report for a scheduled examination 
without good cause could result in the 
denial of a claim.  38 C.F.R. § 3.655 
(2001).  The claims file and a separate 
copy of this remand should be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  

The examiner should then offer a medical 
opinion as to: a) the medical 
classification of any disability 
resulting from the June 1988 excision of 
the soft tissue mass of the occipital 
region, if any, and the data required for 
medical classification; b) whether it is 
as likely as not that such disability was 
caused by the veteran's service-connected 
postoperative TMJ syndrome or painful 
scar of the scalp or any in-service 
event; and c) whether it is as likely as 
not that the soft tissue mass of the 
occipital region that was excised in June 
1988 preexisted reserve service from May 
1988 to May 1991 and was aggravated 
during that period of service.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  
38 U.S.C. §§ 5102, 5103, 5103A, and 5107.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  The RO should review the 
requested examination report and medical 
opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 

readjudicate the claim of entitlement to 
service connection for excision of a soft 
tissue mass of the occipital region as 
secondary to service-connected 
postoperative TMJ syndrome based on the 
entire evidence of record.  All pertinent 
law, regulations, and Court decisions 
should be considered.  If the veteran's 
claim remains in a denied status, she and 
her representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

6.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  

 

